department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date se t eo ra t date date contact person id number ---- telephone number uil legend b c d e f g h j k n s t u v w x y z dear --------------- b is requesting rulings concerning the unrelated_business_income_tax consequences of partnership income received by a tax-exempt_organization in the transaction described below facts b is a nonprofit corporation exempt under sec_501 of the internal_revenue_code as a health care organization described in sec_501 and sec_509 b is the parent_corporation of a multi-entity health care system b owns directly and indirectly some or all of the stock of several nonexempt corporations through some of these nonexempt corporations b indirectly owns interests in several partnerships additionally several exempt_organizations are wholly-owned subsidiaries of b b states each entity’s primary purpose directly or indirectly is the promotion of health within the meaning of sec_501 of the code c and d are sec_501 tax-exempt wholly-owned subsidiaries of b g is a wholly-owned subsidiary of f which in turn is a wholly-owned subsidiary of e which in turn is a wholly-owned subsidiary of b g f and e are taxable entities g has s percent partnership_interest in h which in turn has t percent partnership_interest in j h and j are taxable entities consequently b as g’s ultimate parent has u s percent multiplied by t percent percent partnership_interest in j additionally c owns n percent of the equity of k a limited_liability_company taxed as a partnership because c is wholly-owned by b b also owns n percent interest of the equity of k b states k provides surgical services on behalf of c j is a partnership formed to provide clinical laboratory testing services to its partners or entities related to its partners which consists of various medical organizations in that regard c d and k utilize j’s services b states the services j provides to the three entities b controls are in furtherance of b c and d’s exempt purposes g’s annual net_income from its partnership_interest in j is approximately w j’s gross_income includes approximately x y and z percent for services provided to c d and k respectively therefore b’s total contribution to j’s gross_income is approximately v percent x y z b’s partnership_interest in j u percent is less than b’s contribution to j’s gross revenues v percent as part of a reorganization g will transfer its partnership_interest in h to f f will then transfer the partnership_interest in h to e e will then transfer the partnership_interest in h to b rulings requested b requests the following rulings c d and k’s use of j’s services which are directly connected in furtherance of b c and d’s exempt purposes is attributed to b for purposes of determining b’s contribution to j’s gross_income under sec_512 of the code b’s percentage contribution to j’s gross_income based on the contribution to j’s gross_income by c d and k as attributed to b when compared to b’s percentage ownership in j is an acceptable measure for determining the portion of b’s share of j’s net distributive partnership income considered to be exempt_function_income under sec_512 of the code law sec_511 of the code imposes a tax on the unrelated_business_taxable_income sec_512 of the code defines the term unrelated business taxable sec_501 of the code provides for exemption from federal_income_tax for a corporation organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inures to the benefit of any private_shareholder_or_individual of organizations described in sec_501 of the code income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions directly connected with the carrying on of such trade_or_business both computed with certain modifications of a partnership which carries on an unrelated_trade_or_business with respect to the organization the organization must include in computing unrelated_business_taxable_income its share of gross_income and directly connected deductions from the unrelated_trade_or_business of the partnership trade_or_business which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption sec_512 of the code provides if a tax-exempt_organization is a member sec_513 of the code defines the term unrelated_trade_or_business as any sec_1_513-1 of the regulations provides an activity such as a hospital sec_1_513-1 of the regulations further states the phrase trade_or_business sec_1_513-1 of the regulations explains regularly carried on has reference sec_1_513-1 of the income_tax regulations defines unrelated_business_taxable_income as an organization’s gross_income derived from any unrelated_trade_or_business regularly carried on by it less directly connected deductions and subject_to certain modifications therefore gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business regularly carried on by the organization and the conduct is not substantially related other than through the production of funds to the organization’s performance of its exempt functions pharmacy can be fragmented with portions thereof being related and unrelated to the organization’s exempt_function includes activities carried on for the production_of_income and which possess the characteristics of a trade_or_business within the meaning of sec_162 of the code to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued substantially related requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities that is of producing or distributing the goods or performing the services involved - and the accomplishment of the organization’s exempt_purpose to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of any exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services for which the gross_income is derived must contribute importantly to the accomplishment of those purposes charges for the performance of exempt functions does not constitute gross_income from the conduct of unrelated_trade_or_business exempt_organization derived from offering group_insurance to its members constituted an unrelated_trade_or_business because the activities of assembling the group negotiating the insurance_companies and administrating a group policy were activities provided by private commercial entities to make a profit sec_1_513-1 of the regulations provides a trade_or_business is related sec_1_513-1 of the regulations provides gross_income derived from in u s v american bar endowment 477_us_105 the income a tax- sec_1_513-1 of the regulations provides the presence of the analysis under sec_513 of the code and a of the regulations the receipts of a tax-exempt_organization are treated as unrelated_business_taxable_income only if they meet all of the following requirements a the income is from a trade_or_business b the trade_or_business is regularly carried on by the organization and c the conduct of the trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions the determination of whether an activity conducted by a tax-exempt_organization rises to the level of a trade_or_business within the meaning of sec_162 of the code is based on all the facts and circumstances while neither the sole nor the predominant factor the presence of a profit_motive is one factor that is taken into consideration in u s v american bar endowment 477_us_105 the supreme court concluded abe’s insurance program was carried on for the production_of_income and had the characteristics of a business the court concluded the insurance program was a trade_or_business for purposes of the unrelated_business_income_tax the court rested its decision on the profit_motive theory of sec_162 of the code under this theory an activity is a trade_or_business if it is entered into with the dominant hope of making a profit or business j is engaged in providing medical services to b’s related entities this activity is typically a commercial activity carried on with the intention of earning a profit and therefore constitutes a regularly carried on trade_or_business within the meaning of sec_512 and sec_513 of the code in this case the partnership activities of h and j are a regularly carried on trade in order to determine whether b's distributive_share of ordinary_income from j’s gross_income constitutes unrelated_business_taxable_income under sec_512 of the code it is necessary to look through the partnership and determine whether the partnership's trade_or_business is substantially related to b's exempt purposes under sec_501 to be substantially related the partnership's trade_or_business must further the organization's exempt_purpose j’s activities of furnishing laboratory services are related to the exempt_activities of c d and k the three organizations b controls therefore j’s activities are substantially related to b’s exempt_purpose if j were b’s subsidiary the portion of j’s income derived from providing laboratory services to b’s exempt_organizations would not constitute unrelated_business_taxable_income therefore b’s activities being carried out through its partnership_interest in j should not result in different tax treatment in accordance with sec_512 of the code trade_or_business related to the organization’s exempt_purpose and its ownership_interest is less than its percentage contribution to the partnership’s gross_income the organization’s distributive_share would not constitute unrelated_business_taxable_income however if the exempt organization’s ownership percentage exceeded its percentage contribution to the partnership’s gross_income then the excess percentage of the exempt organization’s distributive_share of partnership income would constitute unrelated_business_taxable_income under sec_512 of the code if a tax-exempt_organization is a member in a partnership which carries on a in this case b has u percent ownership_interest in j and contributes v percent of j’s gross revenues provided j’s business is substantially related to b’s exempt_purpose and b’s ownership percentage u percent in j is less than b’s percentage contribution v percent to j’s gross_income b’s distributive_share of j’s partnership income is related to b’s exempt_function and none of the distributive_share would constitute unrelated business therefore b’s distributive_share does not constitute unrelated_business_taxable_income under sec_512 of the code conclusion based on b's representations and the applicable law we conclude c d and k’s use of j’s services which are directly connected in furtherance of b c and d’s exempt purposes is attributed to b for purposes of determining b’s contribution to j’s gross_income under sec_512 of the code b’s percentage contribution to j’s gross_income based on the contribution to j’s gross_income by c d and k as attributed to b when compared to b’s percentage ownership in j is an acceptable measure for determining the portion of b’s share of j’s net distributive partnership income considered to be exempt_function_income under sec_512 of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative this ruling letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling letter is directed only to the organizations that requested them please keep a copy of this ruling letter in your permanent records sec_6110 of the code provides that they may not be used or cited as precedent name and telephone number are shown above in the heading of this letter if you have any questions about this ruling please contact the persons whose enclosure notice sincerely yours lawrence m brauer acting manager exempt_organizations technical group
